Case 2:13-cv-14695-MFL-LJM ECF No. 384, PageID.14139 Filed 02/18/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 OMAR RASHAD POUNCY,

              Petitioner,                              Case No. 13-cv-14695
                                                       Hon. Matthew F. Leitman
 v.

 MATT MACAULEY,1

           Respondent.
 __________________________________________________________________/

     ORDER DENYING PRO PER MOTION TO ACCEPT SUPPLEMENTAL
         BRIEF AND/OR TO AMEND REPLY BRIEF (ECF No. 341)

        In this habeas action, Petitioner Omar Pouncy is represented by, among other

 attorneys, Aaron Katz from the Ropes & Gray law firm. Since entering the case,

 Mr. Katz has performed at the very highest level. He has provided Pouncy with truly

 outstanding representation. In connection with a recent round of briefing, Mr. Katz

 filed a 48-page reply brief in further support of Pouncy’s petition for a writ of habeas

 corpus. (See Reply, ECF No. 335.) Pouncy has now moved for leave to file an




 1
   The proper respondent in a habeas action is the habeas petitioner’s custodian, which
 in the case of an incarcerated habeas petitioner is the warden of the facility where he
 is incarcerated. See Rule 2(a), 28 U.S.C. § 2254; Edwards v. Johns, 450 F.Supp.2d
 755, 757 (E.D. Mich. 2006). Pouncy is presently incarcerated at the Bellamy Creek
 Correctional Facility where Matt Macauley is Warden.                                See
 https://www.michigan.gov/corrections/0,4551,7-119-68854_1381_1388-5481--
 ,00.html.

                                            1
Case 2:13-cv-14695-MFL-LJM ECF No. 384, PageID.14140 Filed 02/18/21 Page 2 of 2




 additional pro per reply of 296 pages. (See Motion, ECF No. 341; proposed reply,

 ECF No. 336-1.) That motion is DENIED. A habeas petitioner may represent

 himself, or he may choose to be represented by counsel. But he has no right to both

 represent himself and proceed with representation by counsel. Mr. Katz’s reply brief

 is – like all of his filings – work of exceptional quality. Mr. Katz has thoroughly

 and appropriately addressed all of the issues that he, in the exercise of his sound

 professional judgment, deems worthy of addressing. The Court is not persuaded that

 Pouncy has any need to supplement Mr. Katz’s filing with another reply. The Court

 will focus carefully on Mr. Katz’s reply. It will not review Pouncy’s proposed

 additional reply.

       IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
 Dated: February 18, 2021              UNITED STATES DISTRICT JUDGE


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on February 18, 2021, by electronic means and/or
 ordinary mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9761




                                          2
